     Case 1:21-cv-00081-DAD-SKO Document 9 Filed 06/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CRAIG CARROLL,                                    No. 1:21-cv-00081-DAD-SKO (PC)
12                      Plaintiff,
13          v.                                         ORDER DIRECTING THE FILING OF
                                                       SUPPLEMENTAL BRIEFING AND
14   BUREAU OF PRISONS UNITED                          DOCUMENTATION
     STATES PENITENTIARY, ATWATER,
15                                                     (Doc. Nos. 2, 8)
                        Defendant.
16

17

18          Plaintiff Craig Carroll is a federal prisoner proceeding pro se in this civil rights action

19   pursuant to 42 U.S.C. § 1983.

20          On April 30, 2021, the magistrate judge issued findings and recommendations,

21   recommending that this action be dismissed due to plaintiff’s failure to pay the filing fee or file an

22   application to proceed in forma pauperis and because plaintiff did not respond to the courts’

23   orders1 directing compliance with this requirement. (Doc. No. 8.)

24
     1
        On January 25, 2021, the assigned magistrate judge issued an order directing plaintiff to pay the
25   filing fee for this action or submit an application to proceed in forma pauperis. (Doc. No. 4.)
26   Plaintiff failed to do so or otherwise respond to the judge’s order. Therefore, on March 24, 2021,
     the magistrate judge issued an order to show cause why this action should not be dismissed for
27   failure to comply with a court order. (Doc. No. 6.) Therein, plaintiff was cautioned that
     “[f]ailure to comply with this order w[ould] result in a recommendation that this action be
28   dismissed.” (Id.) Plaintiff failed to respond to the order to show cause.
                                                        1
     Case 1:21-cv-00081-DAD-SKO Document 9 Filed 06/15/21 Page 2 of 2


 1          The undersigned notes that the docket reflects that plaintiff filed a motion to proceed in

 2   forma pauperis on January 21, 2021, which is the same day his complaint was filed. (Doc. No.

 3   2.) While plaintiff did not use the court-provided application (see, e.g., Doc. No. 4-1), he

 4   nonetheless had attempted to comply with the requirement to pay the filing fee or request in

 5   forma pauperis status.

 6          If plaintiff wishes to continue to litigate this action, he is directed to file a copy of his most

 7   recent prisoner trust fund account statement with the court, as well as complete the attached

 8   application to proceed in forma pauperis within fourteen (14) days of service of this order.

 9          Accordingly,

10          1. Plaintiff is directed to file a completed application to proceed in forma pauperis and to

11               file a copy of his most recent prisoner trust fund account statement within fourteen

12               (14) days from the date of service of this order; and

13          2. The Clerk of the Court is directed to send the Eastern District of California’s

14               application to proceed in forma pauperis by a prisoner form to plaintiff at his address

15               of record.

16   IT IS SO ORDERED.
17
        Dated:     June 14, 2021
18                                                          UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                        2
